Citation Nr: 1725762	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-20 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an extraschedular disability rating in excess of 50 percent for ocular migraine syndrome.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1995 to December 1999.  

This matter comes to the Board of Veterans' Appeals (Board) from January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

During the pendency of the appeal, an August 2016 RO decision granted an initial 50 percent disability rating for ocular migraine syndrome from January 27, 2010.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board most recently remanded this matter in December 2016 in order to refer the Veteran's claim to the Director of Compensation Service for consideration of an extraschedular disability rating.  Following the requested development, the Veteran submitted additional evidence in the form of employment leave records along with a May 2017 waiver of review of such evidence by the Agency of Original Jurisdiction (AOJ).  As such, the claim is now properly returned to the Board for adjudication.  See 38 C.F.R. § 20.1304(c) (2016); see also Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire period on appeal, the Veteran's ocular migraine syndrome has been manifested by no more than very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability and an exceptional disability picture with related visual symptomatology and impairment, without such related factors as marked interference with employment or frequent periods of hospitalization.  


CONCLUSION OF LAW

An extraschedular disability rating in excess of 50 percent for ocular migraine syndrome is denied for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

With respect to the Veteran's initial rating claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  


II.  Extraschedular Disability Rating - Ocular Migraine Syndrome  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

At the outset, the Board notes that the Veteran's ocular migraine syndrome is currently rated as 50 percent disabling from January 27, 2010 under DC 8100.  38 C.F.R. § 4.124a, DC 8100 (2016).  Significantly, a 50 percent disability rating is the maximum schedular disability rating available under DC 8100, and is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

The Board need not review the propriety of the currently assigned 50 percent disability rating, and no other diagnostic criteria match the Veteran's ocular migraine syndrome; as such, the Board will proceed to consider whether the Veteran is entitled to an extraschedular rating for his service-connected ocular migraine syndrome.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2016) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

As noted in the introduction above, this matter was most recently remanded by the Board in December 2016.  Therein, the Board found that the Veteran's 50 percent disability rating did not contemplate the visual symptoms or impairments associated with his migraine headaches, including decreased visual acuity to the point of blindness as reported by the Veteran as well as a March 2016 VA examination report which documented the Veteran's dual scintillating scotomas during migraines.  As such, the matter was remanded in order to refer the matter to the Director of Compensation Service for consideration of the assignment of an extraschedular disability rating.  

In January 2017, the Director of Compensation Service determined that an extraschedular disability rating was not warranted because the evidence of record did not show frequent hospitalizations or marked interference with employment due to service-connected ocular migraine syndrome.  The Director noted that the March 2016 VA eye exam documented the Veteran's occasional migraine headaches with visual symptoms of scintillating scotomas, without any residual vision problems after the headache subsides.  Additionally, the Director concluded that the required work accommodations identified by the May 2016 VA examiner, including a flexible schedule to accommodate prostrating headaches (which the Veteran reported to be occurring once a week and lasting one day) and a need to work under an alternative to fluorescent lighting, were consistent with the currently assigned 50 percent disability rating for very frequent completely prostrating and prolonged attacks of migraine headaches productive of severe economic inadaptability.  

In March 2017, the Veteran submitted his employment leave records for the previous two years in support of his claim.  He noted that not all instances of leave were for his migraine headaches, but that the overwhelming majority were related to his service-connected disability.  He further stated that his migraines did not always require him to leave work, but that he could substitute breaks or lunch during times when his migraines involved visual impairment.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the assignment of an extraschedular disability rating in excess of 50 percent for the entire period on appeal.  

Notably, while the Veteran's ocular migraine syndrome has been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability and an exceptional disability picture with related visual symptomatology and impairment, the evidence does not document that his exceptional disability picture due to his service-connected ocular migraine syndrome has resulted in such related factors as marked interference with employment or frequent periods of hospitalization.  

To the extent that the December 2016 Board remand noted potential marked interference with employment based upon the Veteran's reports of an inability to work or look at a computer screen during migraine attacks and the May 2016 VA examiner's findings of functional impact upon the Veteran's ability to work, including an inability to work under fluorescent lights and a need to take breaks for migraines, the Board agrees with the January 2017 finding of the Director of Compensation Service that the evidence of record does not show frequent hospitalizations or marked interference with employment due to service-connected ocular migraine syndrome; moreover, the functional impact upon the Veteran's employment was consistent with severe economic inadaptability contemplated by the currently assigned 50 percent disability rating.  

The Board has considered the Veteran's reports of required leave to accommodate his service-connected ocular migraine syndrome; however, based upon his report in May 2016 that his headaches occurred once per week and lasted one day, in addition to his submitted leave records, the Board cannot equate such impairment with marked interference with employment in excess of his currently assigned 50 percent rating which encompasses severe economic inadaptability.  In reviewing the Veteran's leave summary, his leave totals are high, however, 147 hours of his leave involves federal holidays, which fell under the leave category of "Other Leave." Additionally, many of the hours of leave (not sick leave) surrounded the holidays, such as Thanksgiving (the day after Thanksgiving), Christmas (the day before Christmas), and New Year's (New Year's eve), and it appears that the Veteran took a two-week vacation in June 2016.  Thus, there are more than 200 hours of leave for the two-year period that do not appear to be attributable to the service-connected disability.  Further, when the Veteran was treated by a private doctor in January 2016, which time period falls within the two-year period that the Veteran has submitted his leave summary, he reported he worked out "7 days a week!," which tends to show that his headaches are not so disabling as to prevent him from working out every day.  The Board finds that the 50 percent evaluation contemplates the Veteran's inadaptability at work.  The Veteran's disability picture is not so exceptional or unusual to render impractical the regular schedular standards.  

Additionally, to the extent that the May 2017 Appellant's Brief asserts generally that the Board must consider whether the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, the Board finds that the Veteran's additional service-connected disabilities are contemplated by the schedular ratings assigned-the Veteran is in receipt of a 90 percent combined rating-and, combined, they do not result in an exceptional or unusual disability picture beyond what is discussed herein regarding the visual symptomatology related to the Veteran's ocular migraine syndrome.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

To the extent that the January 2017 decision of the Director of Compensation Service noted that the Veteran meets the schedular requirements for a total disability rating based upon individual unemployability (TDIU), and that he may be entitled to a TDIU rating if he were deemed unemployable due to a service-connected disability or disabilities, the Board finds that the evidence does not indicate that the Veteran's ocular migraine syndrome precludes him from securing or following a substantially gainful occupation.  While some functional impact is documented resulting from his condition as discussed above, including the severe economic inadaptability contemplated by his current 50 percent disability rating, there is no indication that his service-connected ocular migraine syndrome completely precludes him from securing or following a substantially gainful occupation; rather, he has been able to retain employment throughout the appeal period.  Consequently, the matter of entitlement to a TDIU rating is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In conclusion, as the preponderance of evidence is against the Veteran's claim of entitlement to an extraschedular disability rating in excess of 50 percent for ocular migraine syndrome, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An extraschedular disability rating in excess of 50 percent for ocular migraine syndrome is denied for the entire period on appeal



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


